Citation Nr: 1433176	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956, with an additional two years, seven months, and eleven days of service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2014 substantive appeal, the Veteran reported that his wife's pension "is totally used for her medical expenses and home nursing....  She is suffering Alzheimer's in a very advanced stage."  

The Board finds that it is necessary to remand this claim to obtain information from the Veteran concerning his and his wife's unreimbursed medical expenses that were paid during the periods from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present.  (The Virtual VA claims file reflects that the Veteran submitted a VA Form 21-8416, "Medical Expense Report," in May 2012, but this report necessarily did not include medical expenses that had not yet been incurred.)  These expenses should include those for his wife's medical care and for her home nursing.  In addition, the Veteran should identify his insurance company and list his insurance premiums.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-8416, "Medical Expense Report."  On this form, he should list all unreimbursed medical expenses paid during the periods from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present.  These expenses should include:

(a) expenses associated with his wife's medical care,

(b) expenses associated with his wife's home nursing care, and

(c) insurance premiums with the name of the insurance company.  

2.  Following receipt of a response from the Veteran, readjudicate the issue of entitlement to nonservice-connected pension benefits from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present.  If any benefit sought on appeal is denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



